EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kelly A. Echols on 2/26/2021.
The application has been amended as follows: 
The claims: 
38.    (Currently Amended) The polyolefin web of claim 31, in which the other inorganic particles 
48.    (Currently Amended) The polyolefin web of claim 31, in which the fumed inorganic particles comprise fumed silica, fumed alumina, or a combination thereof 
55.    (Currently Amended) The polyolefin web of claim 49, in which the fumed inorganic particles comprise fumed silica, fumed alumina, or a combination thereof 
59.    (Currently Amended) The polyolefin web of claim 56, in which the other inorganic particles 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Of the references of record, the most pertinent are 
US 2012/0145468 to Pekala et al. (hereinafter “Pekala”) 

US 2014/0045033 to Zhang et al. (hereinafter “Zhang”) 
Pekala discloses a battery separator comprising a Teklon Gold polyolefin membrane and a porous coating layer formed on at least one surface of the polyolefin membrane (paragraph 80, example 10).  The porous coating is comprised of a blend of 4.4 wt% by weight of polyvinyl alcohol binder, and fumed alumina having an average particle size of from 100 to 200 nm (paragraph 80).  
Bae discloses a battery separator comprising a microprorous polyolefin film and a porous coating layer formed on at least one surface of the microporous film (paragraph 1).  The porous coating layer comprises a plurality of inorganic particles bound to each other by means of a polymeric binder (paragraph 23).  The inorganic particles comprise alumina, zirconia or titania (paragraph 25).  The polymeric binder comprises polyvinylpyrrolidone, polyvinyl alcohol, polyethylene oxide or cyanoethyl sucrose, and each or which corresponding to the claimed organic hydrogen bonding.  The porous coating layer contains 1-50 wt% of the polymeric binder (paragraph 32).  In particular, the porous coating layer comprises a blend of 20 wt% of polymeric binder and 400 nm inorganic particles (example 1).  
Zhang discloses a battery separator comprising a microprorous polyolefin film and a ceramic coating on at least one surface of the microporous film wherein the ceramic coating comprises ceramic particles and polymeric binders with the polymeric binder: ceramic particles ratio in the range of from 1:99 to 99:1 (abstract, and paragraph 25).  The ceramic particles have an average particle size of from 10 nm to 5 µm (paragraph 22).  
2/g (pages 2 and 3).  
To be consistent with the fact that smaller particle size or higher specific surface area requires more binder to coat or bind the particles, one of ordinary skill in the art would expect that the inorganic coating of Bae would require the binder solids in an amount of greater than 20 wt% to coat the inorganic particles with an average particle size of less than 400 nm.  Similarly, it would require more than 7 wt% of the binder solids to coat the ceramic particles with an average particle size of less than 900 nm.  
As Bae does not teach the inorganic coating comprising 3 wt% polymeric binder, and the fumed inorganic particles with an average particle size of 100-200 nm, the combined disclosures of Pekala and Bae fail to render the claim obvious and so do the combined teachings of Zhang and Bae.  
 None of the prior art of record recognizes unexpectedly better results achieved by minimizing binder content in the battery separator coating to 3 wt% or less to coat the fumed inorganic particles and/or other inorganic particles wherein the fumed inorganic particles have a mean aggregate size of about 100 nm to 300 nm, and a specific surface area of about 50 m2/g to 225 m2/g.  The binder content of 3 wt% or less is thus surprising or unexpected in view of the combined disclosures of the cited prima facie case and thus supported the non-obviousness thereof.  	 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a freestanding polyolefin web with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Hai Vo/
Primary Examiner
Art Unit 1788